United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Albany, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1558
Issued: December 23, 2014

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On July 1, 2014 appellant filed an appeal from a June 18, 2014 nonmerit decision and a
January 28, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
The Board assigned Docket No. 14-1558.
Appellant, a 29-year-old registered nurse, filed a claim for recurrence of an accepted
lower back injury on October 30, 2013. She had previously filed a claim for traumatic injury
under File No. xxxxxx164, which was accepted on December 12, 2013. The traumatic incident
related to this claim occurred on October 10, 2013, and appellant returned to work on
October 16, 2013. Appellant stated that her recurrence occurred over the course of several
weeks as her injury had not completely healed, and she noted that she had reinjured her lower
back due to performing everyday duties of her position.
On December 26, 2013 OWCP notified appellant that it had administratively converted
her claim for recurrence to a new occupational disease claim based upon her description of the
circumstances related to her condition. It noted in a memorandum dated December 12, 2013 that
she had been released to full duty twice before the alleged recurrence. OWCP denied this
occupational disease claim, by decision dated January 28, 2014, on the grounds that appellant
had not submitted sufficient medical evidence to establish a diagnosis in connection with duties

of her employment. On June 10, 2014 it received her request for reconsideration of its
January 28, 2014 decision. By decision dated June 18, 2014, OWCP denied appellant’s request
for reconsideration, finding that she did not raise substantial legal questions or included new and
relevant evidence, as she had only submitted the appeal request form.
The record on appeal indicates that File No. xxxxxx164 may contain evidence pertinent
to the present claim under File No. xxxxxx311. Appellant’s claim was denied on the basis that
she had not submitted a firm medical diagnosis in connection with duties of her federal
employment. As appellant’s claim for occupational disease occurred within a month of her
claim for traumatic injury, dealt with the same bodily member, and alleged that her back
condition had worsened after the traumatic event over the period of several weeks due to duties
of her employment, medical evidence relating to the earlier traumatic injury under File No.
xxxxxx164 would be relevant to the present claim. The Board, therefore, finds that the appeal
docketed as No. 14-1558 is currently not in posture for decision. Because the record is
incomplete, the Board is unable to render a fully informed adjudication of the case. OWCP
procedures also require that cases should be combined where proper adjudication depends on
cross-referencing evidence between files, such as when “a new injury case is reported for an
employee who previously filed an injury claim for a similar condition or the same part of the
body. For instance, a claimant with an existing case for a back strain submits a new claim for a
herniated lumbar disc.”1 In the instant appeal, it appears that for a full and fair adjudication,
appellant’s occupational injury claim should be combined with her traumatic injury claim
pertaining to an incident on October 10, 2013. Accordingly, the case is remanded to OWCP for
reconstruction and proper assemblage of the case record, to be followed by the issuance of an
appropriate decision.

1

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)(1)
(February 2000). See also J.M., Docket No. 13-1111 (issued July 15, 2013).

2

IT IS HEREBY ORDERED THAT the June 18 and January 28, 2014 decisions of the
Office of Workers’ Compensation Programs is set aside and the case is remanded for further
action consistent with this order of the Board.
Issued: December 23, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

